HENRIOD, Justice:
Appeal from a robbery conviction in a trial before a jury. Affirmed.
Two men entered a finance office after the manager, Carol Anderson, unlocked the door in full daylight. They displayed a gun, subdued her, tied her up, locked her in a restroom, and stole money from her purse and from the finance company. She identified defendant from mug shots shown to her before and at preliminary hearing and by pointing him out in court, — to say nothing of the fact that she saw defendant on the spot, under terrifying circumstances in daylight at the time of the alleged offense.
Defendant urges on appeal that 1) the court erred in admitting medical records to show that an alibi witness for defendant was not at a place where she said she was (under oath) — a matter that obviously was to test credibility, — which point we think to be without merit; 2) that the elements of the alleged offense were not proved, — which we think equally not meritorious, as evidenced by the abstract of facts recited hereinabove; 3) that the in-court identification was tainted, — which *316the same facts reflect was not the case, and 4) that the cumulative error of the above points suggests a lack of due process, — a conclusion disposed of by our answers to the first three points.
Counsel for defendant was appointed by us, and our conclusions here can only emphasize our appreciation for the ardor and industry he reflected in aiding the defendant and incidentally this court, in a Case where he had little to work with.
CALLISTER, C. J., and TUCKETT, ELLETT and CROCKETT, JJ., concur.